

EXHIBIT 10.50


ADDENDUM TO THE LIMITED RECAPTURE AGREEMENT


This ADDENDUM TO THE LIMITED RECAPTURE AGREEMENT (“Addendum”) between
____________________ (“Executive”) and Hill‑Rom Holdings, Inc. (“Company”) is
dated and effective this 10th day of November, 2020 (“Effective Date”).




W I T N E S S E T H:


WHEREAS, the Company and Executive have previously entered into a Limited
Recapture Agreement (“Agreement”) which sets forth the terms and conditions upon
which the Company may recoup certain compensation from Executive in the event
there is a material restatement of the Company’s consolidated financial results
due to misconduct of Executive; and


WHEREAS, the Company desires to supplement the Agreement to provide the Company
the opportunity to recoup certain compensation from Executive in the event
Executive’s employment with the Company is terminated for violating the
Company’s Global Code of Conduct.


NOW THEREFORE, in consideration of Executive’s continued employment with the
Company as well as other good and valuable consideration, the receipt of which
is hereby acknowledged, the Company and Executive agree to enter into this
Addendum as follows:


1.A “Triggering Event” shall be deemed to occur when and if Executive’s
employment is terminated by the Company as a result of a violation by Executive
of a material provision of the Company’s Global Code of Conduct (including,
without limitation, the Anti-Harassment Provision).


2.In the event a Triggering Event is determined by the Company to have occurred,
the Committee may seek recoupment from Executive of the following incentive
compensation (“Incentive Compensation”) paid to Executive:


(a) Cash Awards Under STIC Program: All cash awards under the STIC Program paid
to Executive during the twenty-four (24) months preceding the date of
Executive’s termination of employment.


(b) Stock Awards Under Stock Plan: All time-based and performance-based stock
awards, including, but not limited to, stock options, performance share units or
restricted stock units, or other time-based or performance-based stock awards
that vested during the twenty-four (24) months preceding the date of Executive’s
termination of employment.


3.In the event a Triggering Event is determined by the Company to have occurred
and the Committee determines to recoup Incentive Compensation from Executive,
Executive



--------------------------------------------------------------------------------



agrees that he or she will promptly repay to the Company all Incentive
Compensation for which recoupment is sought in accordance with the following
provisions:


(a) Cash Awards Under STIC Program: Executive shall pay to the Company in cash
the gross amount of cash awards under the STIC Program for which recoupment is
sought.


(b) Stock Options: Vested and unexercised time-based and performance-based stock
options granted under the Stock Plan for which recoupment is sought shall
automatically be forfeited and cancelled, and Executive thereafter shall not be
entitled to exercise such stock options.


(c) Shares of Company Stock: Shares of stock of the Company received by
Executive pursuant to time-based and performance-based awards granted under the
Stock Plan for which recoupment is sought, whether as an award of performance
share units or restricted stock units, upon the exercise of stock options, or
otherwise, shall be transferred to the Company by Executive; provided, however,
that in the event Executive no longer holds such shares, Executive shall (i)
transfer to the Company an equivalent number of other shares of Company stock
held by Executive or (ii) if Executive does not hold other shares of Company
stock, pay to the Company an amount in cash equal to the greater of (A) the fair
market value of the number of shares of Company stock for which recoupment is
sought, as determined by the Committee, or (B) the proceeds received by
Executive upon the disposition of the shares for which recoupment is sought.


4.Unvested Stock Awards: Upon Executive’s termination of employment, any
outstanding unvested time-based and performance-based awards granted under the
Stock Plan shall be forfeited notwithstanding that Executive may qualify for
retirement and the accelerated vesting of such awards under the terms of the
Stock Plan or any applicable award agreement.


5.The Company's right to recoupment pursuant to the Addendum is not retroactive
to any payment made under the STIC Program or any award granted under the Stock
Plan prior to the Effective Date.


6.The Committee has sole discretion to determine the amount of Incentive
Compensation to be recouped, if any, in connection with such Triggering Event.


The terms and conditions of the Limited Recapture Agreement, as supplemented by
this Addendum, shall continue in full force and effect.


IN WITNESS WHEREOF, the Parties have signed this Addendum effective as of the
10th day of November, 2020.



--------------------------------------------------------------------------------




EXECUTIVEHILL-ROM HOLDINGS, INC.
Signed: ______________________________

Name: _______________________________

Dated: _______________________________


By: _________________________________


Title: ________________________________


Dated: _______________________________


